DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 01/13/2021. Claims 1-28 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). The provisional application No. 63/059,389, was filed on 07/31/2020.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 1 and 15 is/are objected to because of the following informalities:
Claim 1, line 4, “processing circuitry” should be “a processing circuitry”.
Claim 1, line 12, “guidance, navigation” should be “guidance or navigation”.
Claim 1, line 11, “the information” is not clear. It is not clear what type of information is referred by. Line 9 recites information about alternate destinations are accessed. It is not clear if the information is referring the information about alternate destinations or not.
Claim 15, line 10, “guidance, navigation” should be “guidance or navigation”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-9 and 17-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3-5, 7, 8 and 10-12, Claims 3-5, 7, 8 and 10-12 which recites “caused” is not clear. The term caused is recited in various claims e.g. caused to determine in claim 3. Caused is a past tense and usually used to indicate something happened in the past. It is not clear from the recited claim language if the apparatus is used for determining position in previous time period (used once) and not in use multiple times or not. Also, the clause does not grammatically make sense. Additionally “the apparatus caused to determine a route segment..” has no antecedent basis. 
Regarding claim 4 (and similarly claim 18), which recites “an alternate destination” is not clear. It is not clear if a different alternate destination is selected or not. As the claim 1 recites to select an alternate destination. It is not clear if the selected alternate destination on claim 4 is same as the selected alternate destination on claim 1 or not.
Also recites “associated with one or more one or more contingency routes…select a contingency route” is not clear. It is not clear if a contingency route is selected out of one or more contingency routes mentioned earlier or not.
Dependent claim(s) 5-9 is/are also rejected because they do not resolve their parent (claim 4’s) deficiencies. 
Dependent claim(s) 19-23 is/are also rejected because they do not resolve their parent (claim 18’s) deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13, 15-17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,398,186 (“Nakhla”), and further in view of US 2017/0278405 (“Yakan”). 
Regarding claim 1, Nakhla discloses an apparatus for supporting a (see col 1, lines 6-9, where “The present invention relates to flight management systems for aircraft and, more particularly, to flight management systems that provide emergency landing information to a pilot.”; see also fig 3. submitted specification does not provide specific example of contingency event. So contingency event is interpreted as a future event which is possible but cannot be predicted with certainty. E.g. emergency landing is in response to a detected contingency event), the apparatus comprising: 
a memory configured to store computer-readable program code (see col 3, lines 32-35, where “The aircraft autopilot follows a predetermined flight plan 14 stored in the memory of a flight management computer (FMC) from its present position to the destination airport.”); and 
processing circuitry configured to access the memory (see fig 2, where a flight management computer, FMC is shown. flight management computer is interpreted as processing circuitry), and execute the computer- readable program code to cause the apparatus to at least: 
detect the contingency event during travel of the (see col 4, lines 4-8, where “A pilot follows a missed approach procedure (typically included in the flight plan to the intended destination) if for some reason the aircraft was unable to land at the intended destination, such as another aircraft on the runway, heavy fog, etc.”; see also col 3, lines 49-54, where “If for some reason such as bad weather, engine failure, or a medical emergency, etc., the aircraft 10 is unable to land at the intended destination 12, the FMC system according to the present invention provides the pilot with information about one or more alternate landing destinations 20.”; bad weather, engine failure, heavy fog, another aircraft on the runway, medical emergency are interpreted as contingency events); and in response thereto, 
determine a position of the aircraft (see col 4, lines 10-13, where “During the missed approach, distance to go, estimated time of arrival and fuel remaining data are computed assuming the aircraft flies from its present position on the flight plan 14,”; see also col 5, lines 9-10, where “DTG (the distance between the aircraft's present position and the alternate destination)”; distance from present position to alternate destination is determined by detecting position of the aircraft); 
access information about alternate destinations associated with the route (see also col 3, lines 49-54, where “the FMC system according to the present invention provides the pilot with information about one or more alternate landing destinations 20.”; see also col 4, lines 51-55, where “Upon entering the alternate destination mode, the pilot is presented with a first screen 50 that displays ALTERNATE DESTS in the title area 32b to alert the pilot that the FMC system is operating in the alternate destination mode.”; see also col 5, lines 50-52, where “A pilot can obtain more information about a particular alternate destination or can alter the data provided by the flight management computer”); 
select an alternate destination from the alternate destinations based on a time to travel from the position of the (see col 4, lines 59-64, where “The selection can be made based on airline-provided information or on the pilot's previously acquired knowledge or knowledge derived from route maps. In the example shown in FIG. 4, the pilot enters the letters KRNO using the alphanumeric character keys 34 on the CDU to signify an airport at Reno, Nev.”; see also col 6, lines 40-43, where “This screen shows the pilot the code for the alternate destination (ALTN), the distance to go (DTG), estimated time of arrival (ETA)”; see also col 8, lines 1-4, where “The program remains in this loop until the pilot enters an alternate landing destination, selects the nearest airport option or selects an individual alternate landing destination.”); and 
output an indication of the alternate destination for use in at least one of guidance, navigation or control of the (see col 5, lines 6-9, where “ALTN (the alternate destination airport code), VIA (to tell the pilot whether the data is computed assuming a direct route to the alternate or assuming a missed approach at the intended destination)”; col 6, lines 29-31, where “By default, the data shown on the fifth screen is computed assuming a direct route from the aircraft's present position to the alternate destination.”; see also col 8, lines 10-16, where “After the five nearest landing destinations have been found in the database, the program proceeds to a block 114, wherein the distance to go, trip altitude, ETA and fuel remaining are calculated for each of the alternate landing destinations assuming a direct route from the aircraft's present position to each of the alternate destinations.”).
Nakhla discloses a system for supporting an aircraft (pilot) in response to a contingency event. Nakhla does not explicitly disclose a robot. Per submitted specification, robot can be manned or unmanned vehicles configured to fly with some level of autonomy, see at least [0002] and [0040] of PGPUB of submitted specification. 
However, Yakan discloses a drone traffic engineering wherein a flight path for a drone is generated for autonomous navigation (see [0049], where “in some implementations, the flight path includes a series of waypoints rather than a complete line ( or curve) and the drone autonomously navigates between the waypoints rather than adhering to a completely defined path.”; see also fig 3).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.
Regarding claim 2, Nakhla further discloses a system wherein the time to travel is determined based on at least one of: 
an attitude of the robot; 
a distance from the position of the aircraft (see col 6, lines 57-59, where “the distance to go (DTG), the estimated time of arrival (ETA) and fuel remaining upon arrival of the alternate destination (FUEL), plus additional items.”; see also col 5, line 66-col 6, line 2, where “In the direct case, the distance to go (DTG) is computed using the great circle distance between the aircraft's present position and the latitude and longitude of the alternate destination as stored in the navigational data base of the FMC.”; see also col 8, lines 45-49, where “the DTG, trip altitude, ETA and fuel remaining at landing (FUEL) calculations are updated, block 125, before the data is displayed to the pilot in a block 130.”; see also fig 10); 
a velocity of the robot; 
an altitude of the robot; 
a state of the robot; 
a status of the robot; 
a state of a route to the alternate destination; or 
a state of the alternate destination.
Nakhla discloses a system for supporting an aircraft (pilot) in response to a contingency event. Nakhla does not explicitly disclose a robot. Per submitted specification, robot can be manned or unmanned vehicles configured to fly with some level of autonomy, see at least [0002] and [0040] of PGPUB of submitted specification. 
However, Yakan further discloses a drone traffic engineering wherein a flight path for a drone is generated for autonomous navigation (see [0049], where “in some implementations, the flight path includes a series of waypoints rather than a complete line ( or curve) and the drone autonomously navigates between the waypoints rather than adhering to a completely defined path.”; see also fig 3).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.
Regarding claim 3, as best understood in view of indefiniteness rejection explained above, Nakhla further discloses a system wherein the route is divided into route segments (see fig 9, where the rout from the current position to alternate destination is divided into three different segments), and the apparatus caused to determine the position of the aircraft (see fig 9, where the position of the aircraft on segment 3 is shown. see also col 11, lines 51-55, where “After block 204, the program branches into two paths. The first path 206 calculates the amount of time and fuel required to fly from the aircraft's present position to the top of descent point estimated in the flight plan.”).
Nakhla discloses a system for supporting an aircraft (pilot) in response to a contingency event. Nakhla does not explicitly disclose a robot. Per submitted specification, robot can be manned or unmanned vehicles configured to fly with some level of autonomy, see at least [0002] and [0040] of PGPUB of submitted specification. 
However, Yakan further discloses a drone traffic engineering wherein a flight path for a drone is generated for autonomous navigation (see [0049], where “in some implementations, the flight path includes a series of waypoints rather than a complete line ( or curve) and the drone autonomously navigates between the waypoints rather than adhering to a completely defined path.”; see also fig 3).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.
Regarding claim 13, Nakhla does not disclose the following limitation:
wherein the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to cause the robot to travel to the alternate destination.
However, Yakan further discloses a system wherein the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to cause the robot to travel to the alternate destination (see [0026], where “The air traffic control system 200 is configured to (at least partially) control the operation of aircraft operating in a geographical area.”; see also [0030], where “The air traffic control system 200 can be configured to generate a flight path for the drone 201 from a source location (which may be a current location) to a destination location.”; see also [0061], where “the drone can be self-guided or controlled by a human to fly from the traversed boundary to the next boundary to be traversed.”; see also [0067], where “the navigation module 740 is configured to navigate a drone. To that end, the navigation module 740 includes a flight path module 741 and a traversal module 742.”).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature, wherein the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to cause the robot to travel to the alternate destination, for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.
Regarding claim 15, Nakhla further discloses a method of supporting a(see col 1, lines 6-9, where “The present invention relates to flight management systems for aircraft and, more particularly, to flight management systems that provide emergency landing information to a pilot.”; see also fig 3. submitted specification does not provide specific example of contingency event. So contingency event is interpreted as a future event which is possible but cannot be predicted with certainty. Emergency landing is in response to a detected contingency event), the method comprising: 
detecting the contingency event during travel of the aircraft (see col 4, lines 4-8, where “A pilot follows a missed approach procedure (typically included in the flight plan to the intended destination) if for some reason the aircraft was unable to land at the intended destination, such as another aircraft on the runway, heavy fog, etc.”; see also col 3, lines 49-54, where “If for some reason such as bad weather, engine failure, or a medical emergency, etc., the aircraft 10 is unable to land at the intended destination 12, the FMC system according to the present invention provides the pilot with information about one or more alternate landing destinations 20.”; bad weather, engine failure, heavy fog, another aircraft on the runway, medical emergency are interpreted as contingency events); and in response thereto, 
determining a position of the aircraft (see col 4, lines 10-13, where “During the missed approach, distance to go, estimated time of arrival and fuel remaining data are computed assuming the aircraft flies from its present position on the flight plan 14,”; see also col 5, lines 9-10, where “DTG (the distance between the aircraft's present position and the alternate destination)”; distance from present position to alternate destination is determined by detecting position of the aircraft); 
accessing information about alternate destinations associated with the route (see also col 3, lines 49-54, where “the FMC system according to the present invention provides the pilot with information about one or more alternate landing destinations 20.”; see also col 4, lines 51-55, where “Upon entering the alternate destination mode, the pilot is presented with a first screen 50 that displays ALTERNATE DESTS in the title area 32b to alert the pilot that the FMC system is operating in the alternate destination mode.”; see also col 5, lines 50-52, where “A pilot can obtain more information about a particular alternate destination or can alter the data provided by the flight management computer”);  
selecting an alternate destination from the alternate destinations based on a time to travel from the position of the (see col 4, lines 59-64, where “The selection can be made based on airline-provided information or on the pilot's previously acquired knowledge or knowledge derived from route maps. In the example shown in FIG. 4, the pilot enters the letters KRNO using the alphanumeric character keys 34 on the CDU to signify an airport at Reno, Nev.”; col 6, lines 40-43, where “This screen shows the pilot the code for the alternate destination (ALTN), the distance to go (DTG), estimated time of arrival (ETA)”; see also col 8, lines 1-4, where “The program remains in this loop until the pilot enters an alternate landing destination, selects the nearest airport option or selects an individual alternate landing destination.”); and 
outputting an indication of the alternate destination for use in at least one of guidance, navigation or control of the  (see col 5, lines 6-9, where “ALTN (the alternate destination airport code), VIA (to tell the pilot whether the data is computed assuming a direct route to the alternate or assuming a missed approach at the intended destination)”; see also col 6, lines 29-31, where “By default, the data shown on the fifth screen is computed assuming a direct route from the aircraft's present position to the alternate destination.”; see also col 8, lines 10-16, where “After the five nearest landing destinations have been found in the database, the program proceeds to a block 114, wherein the distance to go, trip altitude, ETA and fuel remaining are calculated for each of the alternate landing destinations assuming a direct route from the aircraft's present position to each of the alternate destinations.”).
Nakhla discloses a system for supporting an aircraft (pilot) in response to a contingency event. Nakhla does not explicitly disclose a robot. Per submitted specification, robot can be manned or unmanned vehicles configured to fly with some level of autonomy, see at least [0002] and [0040] of PGPUB of submitted specification. 
However, Yakan further discloses a drone traffic engineering wherein a flight path for a drone is generated for autonomous navigation (see [0049], where “in some implementations, the flight path includes a series of waypoints rather than a complete line ( or curve) and the drone autonomously navigates between the waypoints rather than adhering to a completely defined path.”; see also fig 3).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.
Regarding claim 16, Nakhla further discloses a method, wherein the time to travel is determined based on at least one of: 
an attitude of the robot; 
a distance from the position of the aircraft (see col 6, lines 57-59, where “the distance to go (DTG), the estimated time of arrival (ETA) and fuel remaining upon arrival of the alternate destination (FUEL), plus additional items.”; see also col 5, line 66-col 6, line 2, where “In the direct case, the distance to go (DTG) is computed using the great circle distance between the aircraft's present position and the latitude and longitude of the alternate destination as stored in the navigational data base of the FMC.”; see also col 8, lines 45-49, where “the DTG, trip altitude, ETA and fuel remaining at landing (FUEL) calculations are updated, block 125, before the data is displayed to the pilot in a block 130.”; see also fig 10); 
a velocity of the robot; 
an altitude of the robot; 
a state of the robot; 
a status of the robot; 
a state of a route to the alternate destination; or 
a state of the alternate destination.
Nakhla discloses a system for supporting an aircraft (pilot) in response to a contingency event. Nakhla does not explicitly disclose a robot. Per submitted specification, robot can be manned or unmanned vehicles configured to fly with some level of autonomy, see at least [0002] and [0040] of PGPUB of submitted specification. 
However, Yakan further discloses a drone traffic engineering wherein a flight path for a drone is generated for autonomous navigation (see [0049], where “in some implementations, the flight path includes a series of waypoints rather than a complete line ( or curve) and the drone autonomously navigates between the waypoints rather than adhering to a completely defined path.”; see also fig 3).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.
Regarding claim 17, as best understood in view of indefiniteness rejection explained above, Nakhla further discloses a method wherein the route is divided into route segments (see fig 9, where the rout from the current position to alternate destination is divided into three different segments), and determining the position of the aircraft (see fig 9, where the position of the aircraft on segment 3 is shown. see also col 11, lines 51-55, where “After block 204, the program branches into two paths. The first path 206 calculates	the amount of time and fuel required to fly from the aircraft's present position to the top of descent point estimated in the flight plan.”).
Nakhla discloses a system for supporting an aircraft (pilot) in response to a contingency event. Nakhla does not explicitly disclose a robot. Per submitted specification, robot can be manned or unmanned vehicles configured to fly with some level of autonomy, see at least [0002] and [0040] of PGPUB of submitted specification. 
However, Yakan further discloses a drone traffic engineering wherein a flight path for a drone is generated for autonomous navigation (see [0049], where “in some implementations, the flight path includes a series of waypoints rather than a complete line ( or curve) and the drone autonomously navigates between the waypoints rather than adhering to a completely defined path.”; see also fig 3).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.
Regarding claim 27, Nakhla does not disclose the following limitation:
causing the robot to travel to the alternate destination.
However, Yakan further discloses a method causing the robot to travel to the alternate destination (see [0026], where “The air traffic control system 200 is configured to (at least partially) control the operation of aircraft operating in a geographical area.”; see also [0030], where “The air traffic control system 200 can be configured to generate a flight path for the drone 201 from a source location (which may be a current location) to a destination location.”; see also [0061], where “the drone can be self-guided or controlled by a human to fly from the traversed boundary to the next boundary to be traversed.”; see also [0067], where “the navigation module 740 is configured to navigate a drone. To that end, the navigation module 740 includes a flight path module 741 and a traversal module 742.”).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature, causing the robot to travel to the alternate destination, for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.
Claim(s) 4-9 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,398,186 (“Nakhla”), and in view of US 2017/0278405 (“Yakan”), as applied to claim 3 above, and further in view of US 2018/0068569 (“Chmelarova”). 
Regarding claim 4, as best understood in view of indefiniteness rejection explained above, Nakhla in view of Yakan does not disclose the following limitation:
wherein the information about the alternate destinations includes a lookup table of the route segments each of which is associated with one or more contingency routes to one or more of the alternate destinations, and the apparatus caused to select the alternate destination includes the apparatus caused to select a contingency route to an alternate destination associated with the route segment in the lookup table.
However, Chmelarova discloses a system wherein the information about the alternate destinations includes a lookup table of the route segments each of which is associated with one or more contingency routes to one or more of the alternate destinations, and the apparatus caused to select the alternate destination includes the apparatus caused to select a contingency route to an alternate destination associated with the route segment in the lookup table (see [0094], where “an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.”; lookup table is used for route planning. see also [0016], where “for a particular flight path segment, potential diversion destinations are scored, graded, or otherwise quantified in terms of their respective viabilities with respect to the entire length or duration of the flight path segment to be flown by the aircraft.”; see also [0018], where “For example, anticipated or planned status information (e.g., planned aircraft flight phase, altitude, velocity, or other status or state information, forecasted meteorological conditions, or the like) associated with different locations along the flight path segment being analyzed may be obtained and utilized to analyze the relative viability of each potential diversion destination with respect to those different locations. In this regard, a viability score for a potential diversion destination for each location along the flight path segment for which status information is obtained, and then the resulting viability scores may be averaged to obtain a representative viability score for that diversion destination with respect to the segment. In exemplary embodiments, anticipated status information associated with each of a plurality of alternate destinations and anticipated or forecasted meteorological conditions are also obtained and utilized when determining the viability scores.”; see also [0043], where “As described in greater detail below in the context of FIGS. 7-8, in one or more embodiments, for each airport, a respective parameter group viability score is determined for each of a plurality of parameter groups using the status information for that airport and the aircraft.”).
Because Nakhla, Yakan and Chmelarova are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Chmelarova by including the above feature, wherein the information about the alternate destinations includes a lookup table of the route segments each of which is associated with one or more contingency routes to one or more of the alternate destinations, and the apparatus caused to select the alternate destination includes the apparatus caused to select a contingency route to an alternate destination associated with the route segment in the lookup table, for avoiding any delay by selecting an alternate destination faster based on database.
Regarding claim 5, as best understood in view of indefiniteness rejection explained above, Nakhla further discloses a system wherein the apparatus caused to output the indication of the alternate destination includes the apparatus caused to output an indication of the contingency route to the alternate destination (For the examination purposes the claim is interpreted as the apparatus is outputting an alternate destination and the contingency route to reach the alternate destination. see Nakhla see col 5, lines 6-9, where “ALTN (the alternate destination airport code), VIA (to tell the pilot whether the data is computed assuming a direct route to the alternate or assuming a missed approach at the intended destination)”; col 6, lines 29-43, where “By default, the data shown on the fifth screen is computed assuming a direct route from the aircraft's present position to the alternate destination…This screen shows the pilot the code for the alternate destination (ALTN), the distance to go (DTG), estimated time of arrival (ETA)”; see also col 8, lines 10-16, where “After the five nearest landing destinations have been found in the database, the program proceeds to a block 114, wherein the distance to go, trip altitude, ETA and fuel remaining are calculated for each of the alternate landing destinations assuming a direct route from the aircraft's present position to each of the alternate destinations.”; see also col 4, lines 59-64, where “The selection can be made based on airline-provided information or on the pilot's previously acquired knowledge or knowledge derived from route maps. In the example shown in FIG. 4, the pilot enters the letters KRNO using the alphanumeric character keys 34 on the CDU to signify an airport at Reno, Nev.”; see also col 8, lines 1-4, where “The program remains in this loop until the pilot enters an alternate landing destination, selects the nearest airport option or selects an individual alternate landing destination.”; alternate destination and rout is selected/provided).
Regarding claim 6, Nakhla in view of Yakan does not disclose the following limitation:
wherein the route is a pre-planned route of the robot that is divided by travel time, distance or percentage of route completion into the route segments, and each of at least some of the route segments in the lookup table is associated with a pre-planned contingency route to one of the alternate destinations.
However, Chmelarova further discloses a system wherein the route is a pre-planned route of the robot that is divided by travel time, distance or percentage of route completion into the route segments (see [0039], where “in one or more embodiments, the pilot, co-pilot, or the like may manipulate a GUI display to define the number segments for which the flight plan route should be divided into along with the corresponding length ( e.g., geographic distance and/or flight time duration) associated with the respective segments. In other embodiments, the selection process 200 may automatically divide the route of the flight plan into a number of equal segments having the same length or duration, which may be manually defined by the pilot or other user. In one or more embodiments, the flight path segments are defined independent of the navigational reference points that define the route of the flight plan.”; preplanned route is defined by route segments. Route segments are divided by travel time or distance.), and each of at least some of the route segments in the lookup table is associated with a pre-planned contingency route to one of the alternate destinations See also [0017], where “each flight plan has a plurality of segments for which alternate or diversion destinations may be defined.”; see [0094], where “an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.”; Chmelarova teaches look-up table and route segments. So, it would be obvious to select a contingency route to an alternate destination associated with the route segment in a look-up table.).
Because Nakhla, Yakan and Chmelarova are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Chmelarova by including the above feature, wherein the route is a pre-planned route of the robot that is divided by travel time, distance or percentage of route completion into the route segments, and each of at least some of the route segments in the lookup table is associated with a pre-planned contingency route to one of the alternate destinations, for avoiding any delay by selecting an alternate destination faster based on database.
Regarding claim 7, as best understood in view of indefiniteness rejection explained above, Nakhla does not disclose the following limitations:
wherein the route segment is in the lookup table associated with multiple contingency routes to respective ones of the alternate destinations, and the apparatus caused to select the alternate destination includes the apparatus caused to select one of the multiple contingency routes to one of the respective ones of the alternate destinations that is the alternate destination.
However, Yakan further discloses a system wherein (see [0021], where “the flight path is generated in order to minimize a cost metric (e.g., distance travelled). Thus, in some implementations, the flight path is a substantially straight line between the source location and the destination location.”; see also [0042], where “the air traffic control system determines the network data path by minimizing a sum of cost metrics associated with links between the plurality of nodes.”; see also [0043], where “The cost metrics can also be used to account for the capacity of the nodes ( corresponding to the capacity of the geographical regions)”).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature, the apparatus caused to select the alternate destination includes the apparatus caused to select one of the multiple contingency routes to one of the respective ones of the alternate destinations that is the alternate destination, for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.
Nakhla in view of Yakan does not disclose the following limitation:
wherein the route segment is in the lookup table associated with multiple contingency routes to respective ones of the alternate destinations.
However, Chmelarova further discloses a system wherein the route segment is in the lookup table associated with multiple contingency routes to respective ones of the alternate destinations (see [0094], where “an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.”; lookup table is used for route planning. see also [0016], where “for a particular flight path segment, potential diversion destinations are scored, graded, or otherwise quantified in terms of their respective viabilities with respect to the entire length or duration of the flight path segment to be flown by the aircraft.”; see also [0018], where “For example, anticipated or planned status information (e.g., planned aircraft flight phase, altitude, velocity, or other status or state information, forecasted meteorological conditions, or the like) associated with different locations along the flight path segment being analyzed may be obtained and utilized to analyze the relative viability of each potential diversion destination with respect to those different locations. In this regard, a viability score for a potential diversion destination for each location along the flight path segment for which status information is obtained, and then the resulting viability scores may be averaged to obtain a representative viability score for that diversion destination with respect to the segment. In exemplary embodiments, anticipated status information associated with each of a plurality of alternate destinations and anticipated or forecasted meteorological conditions are also obtained and utilized when determining the viability scores.”; see also [0043], where “As described in greater detail below in the context of FIGS. 7-8, in one or more embodiments, for each airport, a respective parameter group viability score is determined for each of a plurality of parameter groups using the status information for that airport and the aircraft.”).
Because Nakhla, Yakan and Chmelarova are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Chmelarova by including the above feature, wherein the route segment is in the lookup table associated with multiple contingency routes to respective ones of the alternate destinations, for avoiding any delay by selecting an alternate destination faster based on database.
Regarding claim 8, as best understood in view of indefiniteness rejection explained above, Nakhla does not disclose the following limitations: 
wherein the multiple contingency routes are ranked according to a cost metric, and the apparatus caused to select the one of the multiple contingency routes includes the apparatus caused to select a ranked one of the multiple contingency routes to the respective ones of the alternate destinations that is feasible for landing the robot when the contingency event is detected.
However, Yakan further discloses a system wherein the multiple contingency routes are ranked according to a cost metric, and the apparatus caused to select the one of the multiple contingency routes includes the apparatus caused to select a ranked one of the multiple contingency routes to the respective ones of the alternate destinations that is feasible for landing the robot when the contingency event is detected (see also [0042], where “The cost metric can be a distance between the nodes corresponding to a physical distance between the geographical regions ( or, for example, the centers of the geographical regions). The cost metric can be based on a travel time between geographical regions, which can account for flight conditions, such as headwinds or other weather conditions.”; see also [0043], where “The cost metrics can also be used to account for the capacity of the nodes ( corresponding to the capacity of the geographical regions)”; account for the capacity is interpreted as ranking).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature, wherein the multiple contingency routes are ranked according to a cost metric, and the apparatus caused to select the one of the multiple contingency routes includes the apparatus caused to select a ranked one of the multiple contingency routes to the respective ones of the alternate destinations that is feasible for landing the robot when the contingency event is detected, for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.
Regarding claim 9, Nakhla does not disclose the following limitations: 
wherein the multiple contingency routes are ranked according to the cost metric that is a function of at least one of travel time, distance, terrain along the multiple contingency routes, a type of the robot, a state of the robot, a status of the robot, or a state of an environment of the robot
However, Yakan further discloses a system wherein the multiple contingency routes are ranked according to the cost metric that is a function of at least one of travel time, distance, terrain along the multiple contingency routes, a type of the robot, a state of the robot, a status of the robot, or a state of an environment of the robot (see also [0042], where “The cost metric can be a distance between the nodes corresponding to a physical distance between the geographical regions ( or, for example, the centers of the geographical regions). The cost metric can be based on a travel time between geographical regions, which can account for flight conditions, such as headwinds or other weather conditions.”; see also [0043], where “The cost metrics can also be used to account for the capacity of the nodes ( corresponding to the capacity of the geographical regions)”; account for the capacity is interpreted as ranking).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature, wherein the multiple contingency routes are ranked according to the cost metric that is a function of at least one of travel time, distance, terrain along the multiple contingency routes, a type of the robot, a state of the robot, a status of the robot, or a state of an environment of the robot, for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.
Regarding claim 18, as best understood in view of indefiniteness rejection explained above, Nakhla in view of Yakan does not disclose the following limitation:
wherein the information about the alternate destinations includes a lookup table of the route segments each of which is associated with one or more contingency routes to one or more of the alternate destinations, and selecting the alternate destination includes selecting a contingency route to an alternate destination associated with the route segment in the lookup table.
However, Chmelarova further discloses a method wherein the information about the alternate destinations includes a lookup table of the route segments each of which is associated with one or more contingency routes to one or more of the alternate destinations, and selecting the alternate destination includes selecting a contingency route to an alternate destination associated with the route segment in the lookup table (see [0094], where “an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.”; lookup table is used for route planning. see also [0016], where “for a particular flight path segment, potential diversion destinations are scored, graded, or otherwise quantified in terms of their respective viabilities with respect to the entire length or duration of the flight path segment to be flown by the aircraft.”; see also [0018], where “For example, anticipated or planned status information (e.g., planned aircraft flight phase, altitude, velocity, or other status or state information, forecasted meteorological conditions, or the like) associated with different locations along the flight path segment being analyzed may be obtained and utilized to analyze the relative viability of each potential diversion destination with respect to those different locations. In this regard, a viability score for a potential diversion destination for each location along the flight path segment for which status information is obtained, and then the resulting viability scores may be averaged to obtain a representative viability score for that diversion destination with respect to the segment. In exemplary embodiments, anticipated status information associated with each of a plurality of alternate destinations and anticipated or forecasted meteorological conditions are also obtained and utilized when determining the viability scores.”; see also [0043], where “As described in greater detail below in the context of FIGS. 7-8, in one or more embodiments, for each airport, a respective parameter group viability score is determined for each of a plurality of parameter groups using the status information for that airport and the aircraft.”).
Because Nakhla, Yakan and Chmelarova are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Chmelarova by including the above feature, wherein the information about the alternate destinations includes a lookup table of the route segments each of which is associated with one or more contingency routes to one or more of the alternate destinations, and selecting the alternate destination includes selecting a contingency route to an alternate destination associated with the route segment in the lookup table, for avoiding any delay by selecting an alternate destination faster based on database.
Regarding claim 19, Nakhla further discloses a method wherein outputting the indication of the alternate destination includes outputting an indication of the contingency route to the alternate destination (For the examination purposes the claim is interpreted as the apparatus is outputting an alternate destination and the contingency route to reach the alternate destination. see Nakhla see col 5, lines 6-9, where “ALTN (the alternate destination airport code), VIA (to tell the pilot whether the data is computed assuming a direct route to the alternate or assuming a missed approach at the intended destination)”; col 6, lines 29-43, where “By default, the data shown on the fifth screen is computed assuming a direct route from the aircraft's present position to the alternate destination…This screen shows the pilot the code for the alternate destination (ALTN), the distance to go (DTG), estimated time of arrival (ETA)”; see also col 8, lines 10-16, where “After the five nearest landing destinations have been found in the database, the program proceeds to a block 114, wherein the distance to go, trip altitude, ETA and fuel remaining are calculated for each of the alternate landing destinations assuming a direct route from the aircraft's present position to each of the alternate destinations.”; see also col 4, lines 59-64, where “The selection can be made based on airline-provided information or on the pilot's previously acquired knowledge or knowledge derived from route maps. In the example shown in FIG. 4, the pilot enters the letters KRNO using the alphanumeric character keys 34 on the CDU to signify an airport at Reno, Nev.”; see also col 8, lines 1-4, where “The program remains in this loop until the pilot enters an alternate landing destination, selects the nearest airport option or selects an individual alternate landing destination.”; alternate destination and rout is selected/provided).
Regarding claim 20, Nakhla in view of Yakan does not disclose the following limitation:
wherein the route is a pre-planned route of the robot that is divided by travel time, distance or percentage of route completion into the route segments, and each of at least some of the route segments in the lookup table is associated with a pre-planned contingency route to one of the alternate destinations.
However, Chmelarova further discloses a method wherein the route is a pre-planned route of the robot that is divided by travel time, distance or percentage of route completion into the route segments (see [0039], where “in one or more embodiments, the pilot, co-pilot, or the like may manipulate a GUI display to define the number segments for which the flight plan route should be divided into along with the corresponding length ( e.g., geographic distance and/or flight time duration) associated with the respective segments. In other embodiments, the selection process 200 may automatically divide the route of the flight plan into a number of equal segments having the same length or duration, which may be manually defined by the pilot or other user. In one or more embodiments, the flight path segments are defined independent of the navigational reference points that define the route of the flight plan.”; preplanned route is defined by route segments. Route segments are divided by travel time or distance.), and each of at least some of the route segments in the lookup table is associated with a pre-planned contingency route to one of the alternate destinations See also [0017], where “each flight plan has a plurality of segments for which alternate or diversion destinations may be defined.”; see [0094], where “an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.”; Chmelarova teaches look-up table and route segments. So, it would be obvious to select a contingency route to an alternate destination associated with the route segment in a look-up table.).
Because Nakhla, Yakan and Chmelarova are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Chmelarova by including the above feature, wherein the route is a pre-planned route of the robot that is divided by travel time, distance or percentage of route completion into the route segments, and each of at least some of the route segments in the lookup table is associated with a pre-planned contingency route to one of the alternate destinations, for avoiding any delay by selecting an alternate destination faster based on database.
Regarding claim 21, as best understood in view of indefiniteness rejection explained above, Nakhla does not disclose the following limitations:
wherein the route segment is in the lookup table associated with multiple contingency routes to respective ones of the alternate destinations, and selecting the alternate destination includes selecting one of the multiple contingency routes to one of the respective ones of the alternate destinations that is the alternate destination.
However, Yakan further discloses a method wherein  (see [0021], where “the flight path is generated in order to minimize a cost metric (e.g., distance travelled). Thus, in some implementations, the flight path is a substantially straight line between the source location and the destination location.”; see also [0042], where “the air traffic control system determines the network data path by minimizing a sum of cost metrics associated with links between the plurality of nodes.”; see also [0043], where “The cost metrics can also be used to account for the capacity of the nodes ( corresponding to the capacity of the geographical regions)”).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature, selecting the alternate destination includes selecting one of the multiple contingency routes to one of the respective ones of the alternate destinations that is the alternate destination, for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.
Nakhla in view of Yakan does not disclose the following limitation:
wherein the route segment is in the lookup table associated with multiple contingency routes to respective ones of the alternate destinations.
However, Chmelarova further discloses a method wherein the route segment is in the lookup table associated with multiple contingency routes to respective ones of the alternate destinations (see [0094], where “an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.”; lookup table is used for route planning. see also [0016], where “for a particular flight path segment, potential diversion destinations are scored, graded, or otherwise quantified in terms of their respective viabilities with respect to the entire length or duration of the flight path segment to be flown by the aircraft.”; see also [0018], where “For example, anticipated or planned status information (e.g., planned aircraft flight phase, altitude, velocity, or other status or state information, forecasted meteorological conditions, or the like) associated with different locations along the flight path segment being analyzed may be obtained and utilized to analyze the relative viability of each potential diversion destination with respect to those different locations. In this regard, a viability score for a potential diversion destination for each location along the flight path segment for which status information is obtained, and then the resulting viability scores may be averaged to obtain a representative viability score for that diversion destination with respect to the segment. In exemplary embodiments, anticipated status information associated with each of a plurality of alternate destinations and anticipated or forecasted meteorological conditions are also obtained and utilized when determining the viability scores.”; see also [0043], where “As described in greater detail below in the context of FIGS. 7-8, in one or more embodiments, for each airport, a respective parameter group viability score is determined for each of a plurality of parameter groups using the status information for that airport and the aircraft.”).
Because Nakhla, Yakan and Chmelarova are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Chmelarova by including the above feature, wherein the route segment is in the lookup table associated with multiple contingency routes to respective ones of the alternate destinations, for avoiding any delay by selecting an alternate destination faster based on database.
Regarding claim 22, as best understood in view of indefiniteness rejection explained above, Nakhla does not disclose the following limitation: 
wherein the multiple contingency routes are ranked according to a cost metric, and selecting the one of the multiple contingency routes includes selecting a ranked one of the multiple contingency routes to the respective ones of the alternate destinations that is feasible for landing the robot when the contingency event is detected.
However, Yakan further discloses a method wherein the multiple contingency routes are ranked according to a cost metric, and selecting the one of the multiple contingency routes includes selecting a ranked one of the multiple contingency routes to the respective ones of the alternate destinations that is feasible for landing the robot when the contingency event is detected (see also [0042], where “The cost metric can be a distance between the nodes corresponding to a physical distance between the geographical regions ( or, for example, the centers of the geographical regions). The cost metric can be based on a travel time between geographical regions, which can account for flight conditions, such as headwinds or other weather conditions.”; see also [0043], where “The cost metrics can also be used to account for the capacity of the nodes ( corresponding to the capacity of the geographical regions)”; account for the capacity is interpreted as ranking).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature, wherein the multiple contingency routes are ranked according to a cost metric, and selecting the one of the multiple contingency routes includes selecting a ranked one of the multiple contingency routes to the respective ones of the alternate destinations that is feasible for landing the robot when the contingency event is detected, for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.
Regarding claim 23, Nakhla does not disclose the following limitation: 
wherein the multiple contingency routes are ranked according to the cost metric that is a function of at least one of travel time, distance, terrain along the multiple contingency routes, a type of the robot, a state of the robot, a status of the robot, or a state of an environment of the robot.
However, Yakan further discloses a method wherein the multiple contingency routes are ranked according to the cost metric that is a function of at least one of travel time, distance, terrain along the multiple contingency routes, a type of the robot, a state of the robot, a status of the robot, or a state of an environment of the robot (see also [0042], where “The cost metric can be a distance between the nodes corresponding to a physical distance between the geographical regions ( or, for example, the centers of the geographical regions). The cost metric can be based on a travel time between geographical regions, which can account for flight conditions, such as headwinds or other weather conditions.”; see also [0043], where “The cost metrics can also be used to account for the capacity of the nodes ( corresponding to the capacity of the geographical regions)”; account for the capacity is interpreted as ranking).
Because both Nakhla and Yakan are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla to incorporate the teachings of Yakan by including the above feature, wherein the multiple contingency routes are ranked according to the cost metric that is a function of at least one of travel time, distance, terrain along the multiple contingency routes, a type of the robot, a state of the robot, a status of the robot, or a state of an environment of the robot, for reducing human involvement by providing autonomous navigation guidance to vehicle/robot.

Claim(s) 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,398,186 (“Nakhla”), and in view of US 2017/0278405 (“Yakan”), as applied to claim 1 and 15 above, and further in view of US 2014/0067267 (“Kolbe”). 
Regarding claim 10, as best understood in view of indefiniteness rejection explained above, Nakhla further discloses a system wherein the apparatus caused to output the indication of the alternate destination includes the apparatus caused to output an indication of the contingency route to the alternate destination (For the examination purposes the claim is interpreted as the apparatus is outputting an alternate destination and the contingency route to reach the alternate destination. see Nakhla see col 5, lines 6-9, where “ALTN (the alternate destination airport code), VIA (to tell the pilot whether the data is computed assuming a direct route to the alternate or assuming a missed approach at the intended destination)”; col 6, lines 29-43, where “By default, the data shown on the fifth screen is computed assuming a direct route from the aircraft's present position to the alternate destination…This screen shows the pilot the code for the alternate destination (ALTN), the distance to go (DTG), estimated time of arrival (ETA)”; see also col 8, lines 10-16, where “After the five nearest landing destinations have been found in the database, the program proceeds to a block 114, wherein the distance to go, trip altitude, ETA and fuel remaining are calculated for each of the alternate landing destinations assuming a direct route from the aircraft's present position to each of the alternate destinations.”; see also col 4, lines 59-64, where “The selection can be made based on airline-provided information or on the pilot's previously acquired knowledge or knowledge derived from route maps. In the example shown in FIG. 4, the pilot enters the letters KRNO using the alphanumeric character keys 34 on the CDU to signify an airport at Reno, Nev.”; see also col 8, lines 1-4, where “The program remains in this loop until the pilot enters an alternate landing destination, selects the nearest airport option or selects an individual alternate landing destination.”; alternate destination and route is selected/provided).
Nakhla in view of Yakan does not disclose the following limitations:
wherein a volume of space is defined that extends along the route and that is divided into volume segments, and the apparatus caused to determine the position of the robot includes the apparatus caused to determine a volume segment in which the robot is positioned, 
wherein the information about the alternate destinations includes a lookup table of the volume segments each of which is associated with one or more contingency routes to one or more of the alternate destinations, and the apparatus caused to select the alternate destination includes the apparatus caused to select a contingency route to an alternate destination associated with the volume segment in the lookup table. 
However, Kolbe discloses a system wherein a volume of space is defined that extends along the route and that is divided into volume segments (see fig 5, where 52 is the flight plan/route and is divided into multiple segments e.g. 70, 80. See also [0018], where “At least a portion of a flight plan 52 including one or more waypoints 54 has been displayed within the volume of space 50. The information forming the flight plan 52, including the information for the waypoint 54 may be provided by the pilot, one or more databases, and/or information from airline control or flight operations department. The volume of space 50 has also been illustrated as including man-made objects 56 and severe weather 58 such information may also be obtained from the pilot, one or more databases, and/or from airline control or flight operations department.”), and the apparatus caused to determine the position of the robot includes the apparatus caused to determine a volume segment in which the robot is positioned (see [0020], where “the waypoint 54 may also include a current location of the aircraft 10.”), 
wherein the information about the alternate destinations includes a lookup table of the volume segments each of which is associated with one or more contingency routes to one or more of the alternate destinations (see [0021], where “For example, a portion may be excluded based on the terrain database in combination with the performance envelope of the aircraft flying the flight plan 52.”; see also [0023], where “FIG. 4 illustrates that the reduced volume of space 67 may be further reduced for analysis by removing undesirable to fly portions of the reduced volume of space 67 to define an acceptable volume of space 70. The undesirable to fly portions may include locations of undesirable weather based on a weather database. For example, an undesirable to fly portion 72 has been illustrated where the severe weather 58 is included in the volume of space 50. Further, the undesirable to fly portions of the reduced volume may include no-fly zones based on a no-fly database. By way of additional example, an undesirable to fly portion 74 has been illustrated in the volume of space 50 and may correlate with any areas specified in the no-fly database including known skydiving locations, military no-fly zones, geo-political no-fly zones, etc. Air traffic information may also be used to define various no-fly zones and such areas may be removed from the reduced volume of space 67 to define the acceptable volume of space 70.”; database is interpreted as look-up table), and the apparatus caused to select the alternate destination includes the apparatus caused to select a contingency route to an alternate destination associated with the volume segment in the lookup table (see [0024], where “The acceptable volume of space 70 may then be analyzed for suitable waypoint locations according to predetermined suitability criteria. Such predetermined suitability criteria may include at least one of destination arrival time, weather preferences, and proximity preferences, speed preferences, bank angle preferences, etc.”).
Because Nakhla, Yakan and Kolbe are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Kolbe by including the above feature, wherein a volume of space is defined that extends along the route and that is divided into volume segments, and the apparatus caused to determine the position of the robot includes the apparatus caused to determine a volume segment in which the robot is positioned, wherein the information about the alternate destinations includes a lookup table of the volume segments each of which is associated with one or more contingency routes to one or more of the alternate destinations, and the apparatus caused to select the alternate destination includes the apparatus caused to select a contingency route to an alternate destination associated with the volume segment in the lookup table, for faster and efficient route planning based on the database and providing safe flight.
Regarding claim 24, as best understood in view of indefiniteness rejection explained above, Nakhla further discloses a method wherein outputting the indication of the alternate destination includes outputting an indication of the contingency route to the alternate destination (For the examination purposes the claim is interpreted as the apparatus is outputting an alternate destination and the contingency route to reach the alternate destination. see Nakhla see col 5, lines 6-9, where “ALTN (the alternate destination airport code), VIA (to tell the pilot whether the data is computed assuming a direct route to the alternate or assuming a missed approach at the intended destination)”; col 6, lines 29-43, where “By default, the data shown on the fifth screen is computed assuming a direct route from the aircraft's present position to the alternate destination…This screen shows the pilot the code for the alternate destination (ALTN), the distance to go (DTG), estimated time of arrival (ETA)”; see also col 8, lines 10-16, where “After the five nearest landing destinations have been found in the database, the program proceeds to a block 114, wherein the distance to go, trip altitude, ETA and fuel remaining are calculated for each of the alternate landing destinations assuming a direct route from the aircraft's present position to each of the alternate destinations.”; see also col 4, lines 59-64, where “The selection can be made based on airline-provided information or on the pilot's previously acquired knowledge or knowledge derived from route maps. In the example shown in FIG. 4, the pilot enters the letters KRNO using the alphanumeric character keys 34 on the CDU to signify an airport at Reno, Nev.”; see also col 8, lines 1-4, where “The program remains in this loop until the pilot enters an alternate landing destination, selects the nearest airport option or selects an individual alternate landing destination.”; alternate destination and route is selected/provided).
Nakhla in view of Yakan does not disclose the following limitations:
wherein a volume of space is defined that extends along the route and that is divided into volume segments, and determining the position of the robot includes determining a volume segment in which the robot is positioned,
 wherein the information about the alternate destinations includes a lookup table of the volume segments each of which is associated with one or more contingency routes to one or more of the alternate destinations, and selecting the alternate destination includes selecting a contingency route to an alternate destination associated with the volume segment in the lookup table.
However Kolbe further discloses a method wherein a volume of space is defined that extends along the route and that is divided into volume segments (see fig 5, where 52 is the flight plan/route and is divided into multiple segments e.g. 70, 80. See also [0018], where “At least a portion of a flight plan 52 including one or more waypoints 54 has been displayed within the volume of space 50. The information forming the flight plan 52, including the information for the waypoint 54 may be provided by the pilot, one or more databases, and/or information from airline control or flight operations department. The volume of space 50 has also been illustrated as including man-made objects 56 and severe weather 58 such information may also be obtained from the pilot, one or more databases, and/or from airline control or flight operations department.”), and determining the position of the robot includes determining a volume segment in which the robot is positioned (see [0020], where “the waypoint 54 may also include a current location of the aircraft 10.”), 
wherein the information about the alternate destinations includes a lookup table of the volume segments each of which is associated with one or more contingency routes to one or more of the alternate destinations (see [0021], where “For example, a portion may be excluded based on the terrain database in combination with the performance envelope of the aircraft flying the flight plan 52.”; see also [0023], where “FIG. 4 illustrates that the reduced volume of space 67 may be further reduced for analysis by removing undesirable to fly portions of the reduced volume of space 67 to define an acceptable volume of space 70. The undesirable to fly portions may include locations of undesirable weather based on a weather database. For example, an undesirable to fly portion 72 has been illustrated where the severe weather 58 is included in the volume of space 50. Further, the undesirable to fly portions of the reduced volume may include no-fly zones based on a no-fly database. By way of additional example, an undesirable to fly portion 74 has been illustrated in the volume of space 50 and may correlate with any areas specified in the no-fly database including known skydiving locations, military no-fly zones, geo-political no-fly zones, etc. Air traffic information may also be used to define various no-fly zones and such areas may be removed from the reduced volume of space 67 to define the acceptable volume of space 70.”; database is interpreted as look-up table), and selecting the alternate destination includes selecting a contingency route to an alternate destination associated with the volume segment in the lookup table (see [0024], where “The acceptable volume of space 70 may then be analyzed for suitable waypoint locations according to predetermined suitability criteria. Such predetermined suitability criteria may include at least one of destination arrival time, weather preferences, and proximity preferences, speed preferences, bank angle preferences, etc.”).
Because Nakhla, Yakan and Kolbe are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Kolbe by including the above feature, wherein a volume of space is defined that extends along the route and that is divided into volume segments, and determining the position of the robot includes determining a volume segment in which the robot is positioned, wherein the information about the alternate destinations includes a lookup table of the volume segments each of which is associated with one or more contingency routes to one or more of the alternate destinations, and selecting the alternate destination includes selecting a contingency route to an alternate destination associated with the volume segment in the lookup table, for faster and efficient route planning based on the database and providing safe flight.

Claim(s) 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,398,186 (“Nakhla”), and in view of US 2017/0278405 (“Yakan”), as applied to claim 1 and 15 above, and further in view of US 2020/0193550 (“Colonna”). 
Regarding claim 11, as best understood in view of indefiniteness rejection explained above, Nakhla in view of Yakan does not disclose the following limitations:
 wherein the alternate destinations are across a geographic region, the alternate destinations seed a Voronoi tessellation of the geographic region into cells, and the apparatus caused to determine the position of the robot includes the apparatus caused to determine a cell of the Voronoi tessellation in which the robot is positioned, and 
wherein the information about the alternate destinations includes information that describes the Voronoi tessellation, and the apparatus is caused to select the alternate destination that seeds the cell in which the robot is positioned.
However, Colonna discloses a system wherein the alternate destinations are across a geographic region (see [0020], where “subdividing the at least one geographic area into at least two zones”; see also [0054], where “ It should be noted that the terms ‘surveyed geographic area’ and ‘surveyed area’ 107 as used herein may comprise a ‘continuous’ geographic area, e.g. a county, a municipality, a city, one or more city blocks, etc. Alternatively, the surveyed area 107 may comprise one or more ‘non-contiguous’ geographic areas. For example, a surveyed area 107 may comprise two or more distant geographic regions”), the alternate destinations seed a Voronoi tessellation of the geographic region into cells (see [0233], where “Alternatively, the coverage of the cells 105b may be modelled by means of Voronoi tessellation diagrams in which each Voronoi cell corresponds to a cell 105b of the radio communication network 105 (Voronoi tessellation diagrams are well known in the art, therefore they are not discussed further herein).”), and the apparatus caused to determine the position of the robot includes the apparatus caused to determine a cell of the Voronoi tessellation in which the robot is positioned (see [0071], where “It should be noted that the method described in the present disclosure may be implemented by using any source of data (e.g., provided by one or more WiFi networks) from which it is possible to obtain event records er.sub.v comprising a univocal identifier of individuals (such as the UE identifier mentioned above), position information of such individuals”; see also [0013] and [0183]), and 
wherein the information about the alternate destinations includes information that describes the Voronoi tessellation, and the apparatus is caused to select the alternate destination that seeds the cell in which the robot is positioned (see [0013], where “n Origin-Destination matrix is computed for each time slot, each Origin-Destination matrix comprising a respective row for each one of the at least two zones where the flow of the physical entities may have started and a respective column for each one of the at least two zones where the flow of the physical entities may have ended. The geographic area is then subdivided into a plurality of basic zones. A basic Origin-Destination matrix is then computed for the basis zones and time slots. The step of identifying a number of elements flowed from a first zone to a second zone during each time slot comprises combining together a selected subset of basic Origin-Destination matrices for each Origin-Destination matrix, and combining together selected subsets of entries in each combined subset of basic Origin-Destination matrices, or combining together selected subsets of entries in each basic Origin-Destination matrix, and combining together a selected subset of basic Origin-Destination matrices having combined selected subsets of entries for each Origin-Destination matrix.”; see also [0179]).
Because Nakhla, Yakan and Colonna are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Colonna by including the above feature, wherein the alternate destinations are across a geographic region, the alternate destinations seed a Voronoi tessellation of the geographic region into cells, and the apparatus caused to determine the position of the robot includes the apparatus caused to determine a cell of the Voronoi tessellation in which the robot is positioned, and wherein the information about the alternate destinations includes information that describes the Voronoi tessellation, and the apparatus is caused to select the alternate destination that seeds the cell in which the robot is positioned, for providing faster and efficient routing and determining position by checking all surrounding areas.
Regarding claim 25, as best understood in view of indefiniteness rejection explained above, Nakhla in view of Yakan does not disclose the following limitations:
wherein the alternate destinations are across a geographic region, the alternate destinations seed a Voronoi tessellation of the geographic region into cells, and determining the position of the robot includes determining a cell of the Voronoi tessellation in which the robot is positioned, and 
wherein the information about the alternate destinations includes information that describes the Voronoi tessellation, and selecting the alternate destination includes selecting the alternate destination that seeds the cell in which the robot is positioned.
However, Colonna further discloses a method wherein the alternate destinations are across a geographic region (see [0020], where “subdividing the at least one geographic area into at least two zones”; see also [0054], where “ It should be noted that the terms ‘surveyed geographic area’ and ‘surveyed area’ 107 as used herein may comprise a ‘continuous’ geographic area, e.g. a county, a municipality, a city, one or more city blocks, etc. Alternatively, the surveyed area 107 may comprise one or more ‘non-contiguous’ geographic areas. For example, a surveyed area 107 may comprise two or more distant geographic regions”), the alternate destinations seed a Voronoi tessellation of the geographic region into cells (see [0233], where “Alternatively, the coverage of the cells 105b may be modelled by means of Voronoi tessellation diagrams in which each Voronoi cell corresponds to a cell 105b of the radio communication network 105 (Voronoi tessellation diagrams are well known in the art, therefore they are not discussed further herein).”), determining the position of the robot includes determining a cell of the Voronoi tessellation in which the robot is positioned (see [0071], where “It should be noted that the method described in the present disclosure may be implemented by using any source of data (e.g., provided by one or more WiFi networks) from which it is possible to obtain event records er.sub.v comprising a univocal identifier of individuals (such as the UE identifier mentioned above), position information of such individuals”; see also [0013] and [0183]), and 
wherein the information about the alternate destinations includes information that describes the Voronoi tessellation, selecting the alternate destination includes selecting the alternate destination that seeds the cell in which the robot is positioned (see [0013], where “n Origin-Destination matrix is computed for each time slot, each Origin-Destination matrix comprising a respective row for each one of the at least two zones where the flow of the physical entities may have started and a respective column for each one of the at least two zones where the flow of the physical entities may have ended. The geographic area is then subdivided into a plurality of basic zones. A basic Origin-Destination matrix is then computed for the basis zones and time slots. The step of identifying a number of elements flowed from a first zone to a second zone during each time slot comprises combining together a selected subset of basic Origin-Destination matrices for each Origin-Destination matrix, and combining together selected subsets of entries in each combined subset of basic Origin-Destination matrices, or combining together selected subsets of entries in each basic Origin-Destination matrix, and combining together a selected subset of basic Origin-Destination matrices having combined selected subsets of entries for each Origin-Destination matrix.”; see also [0179]).
Because Nakhla, Yakan and Colonna are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Colonna by including the above feature, wherein the alternate destinations are across a geographic region, the alternate destinations seed a Voronoi tessellation of the geographic region into cells, and determining the position of the robot includes determining a cell of the Voronoi tessellation in which the robot is positioned, and 
wherein the information about the alternate destinations includes information that describes the Voronoi tessellation, and selecting the alternate destination includes selecting the alternate destination that seeds the cell in which the robot is positioned, for providing faster and efficient routing and determining position by checking all surrounding areas.

Claim(s) 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,398,186 (“Nakhla”), and in view of US 2017/0278405 (“Yakan”), as applied to claim 1 and 15 above, and further in view of US 2016/0379366 (“Shah”). 
Regarding claim 12, as best understood in view of indefiniteness rejection explained above, Nakhla in view of Yakan does not disclose the following limitations:
wherein the alternate destinations correspond to nodes of a k-dimensional tree in which the alternate destinations are organized by position, and 
wherein the information about the alternate destinations includes information that describes the k-dimensional tree, and the apparatus caused to select the alternate destination includes the apparatus caused to perform a nearest neighbor search of the k- dimensional tree to find the alternate destination that is closest to the position of the robot.
However, Shah discloses a system wherein the alternate destinations correspond to nodes of a k-dimensional tree in which the alternate destinations are organized by position (see [0043], where “ for point correspondence search, KD-tree-based nearest neighbor search may be utilized”; see also [0037], where “With reference to FIG. 3, a graph showing an area of interest 300 is illustrated as being partitioned into two regions, 310 and 312. Each region 310, 312 has a closed-loop structure, that is, a structure defined by a plurality of border segments or edges (314, 316, 318, 320A defining region 310 and 320B, 322 and 324 defining region 312). Each border segment (i.e., edge) defines a distance between two nodes. For instance, the border segment 314 defines a distance between nodes a and b, the border segment 316 defines a distance between nodes b and c, the border segment 318 defines a distance between nodes c and d, the border segment 320A defines a distance between nodes a and d, the border segment 322 defines a distance between nodes a and f, the border segment 324 defines a distance between nodes f and e, and the border segment 320B defines a distance between nodes a and e. The border segments comprising each region 310, 312 collectively define a continuous border that begins and ends at the same location or node. Each node (e.g., a, b, c, d, e, f) represents a location at which a vehicle path crosses either itself or another path.”), and 
wherein the information about the alternate destinations includes information that describes the k-dimensional tree, and the apparatus caused to select the alternate destination includes the apparatus caused to perform a nearest neighbor search of the k- dimensional tree to find the alternate destination that is closest to the position of the robot (see [0043], where “In exemplary embodiments, for point correspondence search, KD-tree-based nearest neighbor search may be utilized, followed by thresholding for correspondent point distances. In such embodiments, the thresholding aids in removing unreliable correspondences with large distances, which are likely to be outliers. To reduce the computational cost of point correspondence search, nearest neighbor search may first be performed for each frame based on, for instance, the mean point position, and the frames may be paired if the distance between frames is less than a given threshold. Point correspondence search may then be performed for the detected frame pairs.”; see also [0016]).
Because Nakhla, Yakan and Shah are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Shah by including the above feature, wherein the alternate destinations correspond to nodes of a k-dimensional tree in which the alternate destinations are organized by position, and wherein the information about the alternate destinations includes information that describes the k-dimensional tree, and the apparatus caused to select the alternate destination includes the apparatus caused to perform a nearest neighbor search of the k- dimensional tree to find the alternate destination that is closest to the position of the robot, for identifying low cost alternate destinations by including range searches and nearest neighbor searches and reducing the number of turns and generating a shortest distance route.
Regarding claim 26, as best understood in view of indefiniteness rejection explained above, Nakhla in view of Yakan does not disclose the following limitations:
wherein the alternate destinations correspond to nodes of a k-dimensional tree in which the alternate destinations are organized by position, and wherein the information about the alternate destinations includes information that describes the k-dimensional tree, and 
selecting the alternate destination includes performing a nearest neighbor search of the k-dimensional tree to find the alternate destination that is closest to the position of the robot.
However, Shah further discloses a method wherein the alternate destinations correspond to nodes of a k-dimensional tree in which the alternate destinations are organized by position, and wherein the information about the alternate destinations includes information that describes the k-dimensional tree (see [0043], where “for point correspondence search, KD-tree-based nearest neighbor search may be utilized”; see also [0037], where “With reference to FIG. 3, a graph showing an area of interest 300 is illustrated as being partitioned into two regions, 310 and 312. Each region 310, 312 has a closed-loop structure, that is, a structure defined by a plurality of border segments or edges (314, 316, 318, 320A defining region 310 and 320B, 322 and 324 defining region 312). Each border segment (i.e., edge) defines a distance between two nodes. For instance, the border segment 314 defines a distance between nodes a and b, the border segment 316 defines a distance between nodes b and c, the border segment 318 defines a distance between nodes c and d, the border segment 320A defines a distance between nodes a and d, the border segment 322 defines a distance between nodes a and f, the border segment 324 defines a distance between nodes f and e, and the border segment 320B defines a distance between nodes a and e. The border segments comprising each region 310, 312 collectively define a continuous border that begins and ends at the same location or node. Each node (e.g., a, b, c, d, e, f) represents a location at which a vehicle path crosses either itself or another path.”), and 
selecting the alternate destination includes performing a nearest neighbor search of the k-dimensional tree to find the alternate destination that is closest to the position of the robot (see [0043], where “In exemplary embodiments, for point correspondence search, KD-tree-based nearest neighbor search may be utilized, followed by thresholding for correspondent point distances. In such embodiments, the thresholding aids in removing unreliable correspondences with large distances, which are likely to be outliers. To reduce the computational cost of point correspondence search, nearest neighbor search may first be performed for each frame based on, for instance, the mean point position, and the frames may be paired if the distance between frames is less than a given threshold. Point correspondence search may then be performed for the detected frame pairs.”; see also [0016]).
Because Nakhla, Yakan and Shah are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Shah by including the above feature, wherein the alternate destinations correspond to nodes of a k-dimensional tree in which the alternate destinations are organized by position, and wherein the information about the alternate destinations includes information that describes the k-dimensional tree, and selecting the alternate destination includes performing a nearest neighbor search of the k-dimensional tree to find the alternate destination that is closest to the position of the robot, for identifying low cost alternate destinations by including range searches and nearest neighbor searches and reducing the number of turns and generating a shortest distance route.

Claim(s) 14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,398,186 (“Nakhla”), and in view of US 2017/0278405 (“Yakan”), as applied to claim 13 and 27 above, and further in view of US 2021/0318697 (“Tehrani”). 
Regarding claim 14, Nakhla in view of Yakan does not disclose the following limitation:
wherein the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to cause the robot to return to the route during travel of the robot to the alternate destination.
However, Tehrani discloses a system wherein the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to cause the robot to return to the route during travel of the robot to the alternate destination (see [0153], where “Converging the local route 350 back to the global route 330 in response to avoiding the obstruction 336 further comprises determining to reject the different route (e.g., alternate route 360) to the destination and instead return back to the global route 330. ”).
Because Nakhla, Yakan and Tehrani are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Tehrani by including the above feature, wherein the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to cause the robot to return to the route during travel of the robot to the alternate destination, for avoiding collision in case of obstruction.
Regarding claim 28, Nakhla in view of Yakan does not disclose the following limitation:
causing the robot to return to the route during travel of the robot to the alternate destination.
However, Tehrani further discloses a method causing the robot to return to the route during travel of the robot to the alternate destination (see [0153], where “Converging the local route 350 back to the global route 330 in response to avoiding the obstruction 336 further comprises determining to reject the different route (e.g., alternate route 360) to the destination and instead return back to the global route 330. ”).
Because Nakhla, Yakan and Tehrani are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nakhla in view of Yakan to incorporate the teachings of Tehrani by including the above feature, causing the robot to return to the route during travel of the robot to the alternate destination, for avoiding collision in case of obstruction.
Examiner Note
Claim 15 is not rejected under 101 as the method is supporting a robot (integrating into a practical application). 
List of references not being used on the current rejection but relevant to current invention:
US 2017/0154537 (“Moravek”) discloses a system for providing plural alternate destinations for aircraft traffic control.
US 2021/0370968 (“Xiao”) discloses a system for real time map generation for autonomous vehicle.
US 2012/0296499 (“Kirchhofer”) discloses a system for generating flight path to reach a destination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664    
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664